Title: To John Adams from William Stephens Smith, 15 July 1813
From: Smith, William Stephens
To: Adams, John



My Dear Sir—
Washington City July 15th. 1813. 5 oClock P.M.

An Express arrived last night at 12 oClock from Point look out, advising that the Enemy had entered the mouth of the Potomac with five Ships and one leading armed Brigg, Mr. Granger the Post master General who lives but a few yards from me gave me this information, immediately—an universal alarm in the district took place this morning, what few Troops are here have marched, down the River—a proclamation was issued by The Mayor of the district at noon for the militia to meet in front of the Capital to chuse their officers, they are now in front of my Window
The House have been debating with closed doors for three hours,—all is confusion and consternation amongst the inhabitants—at 4 o:Clock an express arrived from Annapolis bringing the Intelligence of the landing there of 2000 regular troops, this you will readily see, from your knoledge of the Geography of the Country, is a combined & correspondent movement
I believe I expressed to Mrs. A three weeks past my apprehension of this movement—I am a most unfortunate Prophet—Mr. Wood the member from Wiscasset, advises me not to come to Salem, for they will try me for a Wizzard & he will witness against me
W.S.S.
